Telanetix, Inc. 6197 Cornerstone Court E., Suite 108 San Diego, CA 92121 October 26, 2007 VIA EDGAR Ms. Michele M. Anderson, Branch Chief Mr. Derek B. Swanson, Attorney-Adviser U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Telanetix, Inc. Registration Statement on Form SB-2 File No. 333-143847 Dear Ms. Anderson and Mr. Swanson: Pursuant to Rule 461(a) of the rules and regulations promulgated under the Securities Act of 1933, as amended (the "Act"), Telanetix, Inc., a Delaware corporation (the "Company"), hereby requests that the Registration Statement on Form SB-2 filed on June 18, 2002, as amended by Pre-Effective Amendment No. 1 filed on October10,2007, be declared effective on Tuesday, October 30, 2007, at 4:30 p.m. Washington, D.C. time, or as soon thereafter as practicable.The Company hereby confirms that it is aware of its obligations under the Act and under the Securities Exchange Act of 1934 as they relate to the proposed offering of the securities specified in the Registration Statement. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company respectfully requests confirmation of effectiveness and requests that the same be communicated to our legal counsel James A. Mercer, III, via telephone (619.744.2209) or fax (619.744.2201).Your consideration in this matter is greatly appreciated. Sincerely, Telanetix, Inc. By /s/ Thomas A. Szabo Thomas A. Szabo Chief Executive Officer
